DETAILED ACTION   
Election/Restriction
1.	Applicant's election without traverse of Group I, claims 39 – 54, and newly additional claims 59 - 62 is acknowledged.

Claim Objections
2.	Claims 39, 59 are objected to because of the following informalities:
          	In claim 39, line 4, “the active material” should be changed to “the active material layer”
In claim 59, line 6, “the active layer” should be changed to “the active material”
In claim 59, line 10, “the same surface” should be changed to “a same surface” because it lacks of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 39, 44, 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan (2012/0034718).
With regard to claim 39, Khan discloses a flip chip light emitting diode (for example, see figs. 6 – 9; and paragraph [0051) comprising:

a carrier (layers 20, 21 functioning as a carrier) bonded to a surface (a bottom surface) of the active material layer (A) opposite from the substrate (12), wherein the carrier (20, 21) is formed from a material (aluminum nitride or silicon carbide material is a transparent material; for example, see paragraph [0052]) transparent to light within the wavelength range (for example, see paragraphs [0029], [0040]) emitted by the active material layer (A);
a first electrical terminal (referred to as “22A” by examiner’s annotation shown in fig. 9 below) disposed along a surface (a top surface) of the active layer (A) exposed by removal of the substrate (for example, see figs. 6 – 9) and the flip chip light emitting diode is free of the substrate (12), wherein the first electrical terminal (22A) is contact with a first region (referred to as “17A” by examiner’s annotation shown in fig. 9 below) of the active material layer (A); and
a second electrical terminal (referred to as “22B” by examiner’s annotation shown in fig. 9 below) contact with the surface (the top surface) of the active layer (A) exposed by removal of the substrate (for example, see figs. 6 – 9), wherein the second electrical terminal (22B) is contact with a second region (referred to as “17B” by examiner’s annotation shown in fig. 9 below) of the active material layer (A).

    PNG
    media_image1.png
    427
    640
    media_image1.png
    Greyscale

With regard to claim 44, Khan discloses the carrier (20, 21) is bonded to the active material layer (A) by a transparent adhesive material (epoxy material is one of transparent adhesive material; for example, paragraph [0051]), wherein the transparent adhesive material is interposed between and in direct contact with the carrier (20, 21) and the active material layer (A).
With regard to claim 59, Khan discloses a flip chip light emitting diode (for example, see figs. 6 – 9; and paragraph [0051) comprising:
an active material (referred to as “A” by examiner’s annotation shown in fig. 9 below. Although the applicant uses terms different to those of Khan to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is 
a carrier (a layer 21 functioning as a carrier) attached to a surface of the active material (A) and transparent (silicon carbide substrate is transparent material) to light in the particular wavelength range (for example, see paragraphs [0029], [0040]);
a first electrical terminal (referred to as “22A” by examiner’s annotation shown in fig. 9 below) in direct contact with a first region (referred to as “17A” by examiner’s annotation shown in fig. 9 below) of the active material (A) located along a surface (a top surface) of the active material (A) opposite the carrier (21) and exposed by removal of a substrate (12, figs. 6 - 9) on which the active material (A) was grown such that the flip chip light emitting diode having the first electrical terminal (22A) is free of the substrate (12); and
a second electrical terminal (referred to as “22B” by examiner’s annotation shown in fig. 9 below) in direct contact with a second region (referred to as “17A” by examiner’s annotation shown in fig. 9 below) of the active material (A) located along a same surface (a top surface) of the active layer (A) as the first electrical terminal (22A), the first and second electrical terminals (22A, 22B) being electrically isolated from one another.

    PNG
    media_image2.png
    424
    682
    media_image2.png
    Greyscale


5.	Claim(s) 39, 42, 43, 59, 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donofrio et al. (8,368,100).
With regard to claim 39, Donofrio et al. discloses a flip chip light emitting diode (for example, see fig. 1; and column 8, lines 48 - 51) comprising:
an active material layer (a diode region 110 functioning as an active material layer. Although the applicant uses terms different to those of Donofrio et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) and emitting a light having a particular wavelength range (for example, see column 10, lines 24 – 26, disclose 
a carrier (a layer 120 functioning as a carrier) bonded to a surface of the active material layer (a diode region 110 functioning as an active material layer) wherein the carrier (120) is formed from a material (a transparent silicon carbide material for example, see column 18, lines 33 - 36) transparent to light within the wavelength range (for example, see column 10, lines 24 – 26, disclose wavelengths generated by the LED epi, so the LED emitting a light having a particular wavelength range and see column 18, lines 33 - 36) emitted by the active material layer (110);
a first electrical terminal (layers 150, 170 functioning as a first electrical terminal) disposed along a surface (a top surface) of the active layer (110), wherein the first electrical terminal (150, 170) is in contact with a first region (referred to as “A” by examiner’s annotation shown in fig. 1 below) of the active material layer (110); and
a second electrical terminal (layers 130, 160 functioning as a second electrical terminal) in contact with the surface (the top surface) of the active layer (110), wherein the second electrical terminal (layers 130, 160) is in contact with a second region (referred to as “B” by examiner’s annotation shown in fig. 1 below) of the active material layer (110). Applicant’s claim does not distinguish over Donofrio et al. reference regardless of the process used to form first and second electrical terminals and the active material layer because only the final product is relevant, not the process of making such as “grown formed on a substrate and exposed by removal of the substrate and the flip chip light emitting diode is free of the substrate” and the final product having no substrate formed thereon and having only first and second electrical terminals and the active material layer.



    PNG
    media_image3.png
    490
    610
    media_image3.png
    Greyscale


claim 42, Donofrio et al. disclose the first region (A) is disposed a depth beneath the second region (B), and wherein the first electrical terminal (150, 170) is electrically isolated from the second region (B).
With regard to claim 43, Donofrio et al. disclose the first electrical terminal (150, 170) includes a portion (150) that extends into the active layer (110) a greater depth than a portion of the second electrical terminal (130, 160).
With regard to claim 59, Donofrio et al. disclose a flip chip light emitting diode (for example, see fig. 1; and column 8, lines 48 - 51) comprising:
an active material (a diode region 110 functioning as an active material layer. Although the applicant uses terms different to those of Donofrio et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) emitting light in a particular wavelength range (for example, see column 10, lines 24 – 26, disclose wavelengths generated by the LED epi, so the LED emitting a light having a particular wavelength range); 
a carrier (a layer 120 functioning as a carrier) attached to a surface (a bottom surface) of the active material (110) and transparent material (a transparent silicon carbide material for example, see column 18, lines 33 - 36) to light in the particular wavelength range (for example, see column 10, lines 24 – 26, disclose wavelengths generated by the LED epi, so the LED emitting a light having a particular wavelength range);
a first electrical terminal (layers 150, 170 functioning as a first electrical terminal) in direct contact with a first region (referred to as “A” by examiner’s annotation shown in fig. 1 
a second electrical terminal (layers 130, 160 functioning as a second electrical terminal) in direct contact with a second region (referred to as “B” by examiner’s annotation shown in fig. 1 below) of the active material (110) located along a same surface (top surface) of the active layer (110) as the first electrical terminal (150, 170), the first and second electrical terminals (150, 170 and 130, 160) being electrically isolated from one another (terminals are isolated by an insulating layer 140). Applicant’s claim does not distinguish over Donofrio et al. reference regardless of the process used to form first and second electrical terminals and the active material layer because only the final product is relevant, not the process of making such as “grown formed on a substrate and exposed by removal of the substrate and the flip chip light emitting diode is free of the substrate” and the final product having no substrate formed thereon and having only first and second electrical terminals and the active material layer.
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases, as the above case law makes clear.


    PNG
    media_image3.png
    490
    610
    media_image3.png
    Greyscale

With regard to claim 60, Donofrio et al. disclose the first region (A) is located at a depth in the active material (110) different than the second region (B).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 40, 45 – 49, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donofrio et al. (8,368,100) in view of Hum (8,395,312).
With regard to claim 40, Donofrio et al. do not clearly disclose the active material emits light within the wavelength of about 550 to 650 nm.
 Hum discloses the active material emits light within the wavelength of 620 nm. (for example, column 5, lines 15 – 16 disclose LEDs that have dominant emission in the range of 595 nm to about 620 nm. Therefore, the LEDs having the active material emits light with the wavelength of 620 nm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Donofrio et al.’s device to have the active material emits light with the wavelength of 620 nm as taught by Hum in order to enhance a high efficiency of the light emitting device for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claims 45 - 48, 62, Donofrio et al. do not clearly disclose a first flip chip light emitting diode comprises an active material that emits light having a first wavelength range and the second flip chip light emitting diode comprises an active material that emits light having a second wavelength range that is different from the first wavelength range; one of the first or second wavelength ranges is about 550 to 650 nm; wherein the other of the first or second wavelength ranges is about 420 to 500 nm; and wherein one or both of the flip chip light emitting diodes are covered with a phosphorus material comprising a yellow constituent.
However, Hum discloses a first flip chip light emitting diode (22) comprises an active material that emits light having a first wavelength range (a red wavelength range) and the second flip chip light emitting diode (22) comprises an active material that emits light having a second wavelength range (a blue wavelength range) that is different from the first wavelength range; the first the wavelength of 620 nm. (for example, column 5, lines 15 – 16 disclose LEDs that have dominant emission in the range of 595 nm to about 620 nm. Therefore, the LEDs having the active material emits light with the wavelength of 620 nm); wherein the second wavelength of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Donofrio et al.’s device to have a first flip chip light emitting diode comprises an active material that emits light having a first wavelength range and the second flip chip light emitting diode comprises an active material that emits light having a second wavelength range that is different from the first wavelength range; one of the first or second wavelength ranges is about 550 to 650 nm; wherein the other of the first or second wavelength ranges is about 420 to 500 nm; and wherein one or both of the flip chip light emitting diodes are covered with a phosphorus material comprising a yellow constituent as taught by Hum in order to enhance a high efficiency of the light emitting device for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 49, Donofrio et al. disclose the flip chip light element further comprise comprising a transparent material (140) disposed thereover.

8.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Donofrio et al. (8,368,100) in view of YONEDA et al. (2014/0319567).
With regard to claim 41, Donofrio et al. do not clearly disclose the active material layer comprises AlInGaP.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Donofrio et al.’s device to include the active material layer comprises AlInGaP as taught by YONEDA et al. in order to enhance a high efficiency of the light emitting device for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

9.	Claims 50 – 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hum (8,395,312) in view of Khan (2012/0034718).
With regard to claim 50, Hum discloses a first flip chip light emitting diode (22) comprises an active material that emits light having a first wavelength range (a red wavelength range) and the second flip chip light emitting diode (22) comprises an active material that emits light having a second wavelength range (a blue wavelength range) that is different from the first wavelength range; the first the wavelength of 620 nm. (for example, column 5, lines 15 – 16 disclose LEDs that have dominant emission in the range of 595 nm to about 620 nm. Therefore, the LEDs having the active material emits light with the wavelength of 620 nm); wherein the second wavelength of 430 nm (for example, column 5, lines 12 – 14 disclose LEDs that emit at a dominant wavelength between 430 and 470 nm. Therefore, the LEDs having the active material emits light with the wavelength of 430 nm);
 Hum does not clearly disclose the flip chip light emitting diode comprise an active material layer bonded to a transparent carrier wherein the flip chip light emitting diode comprise an active material layer bonded to a transparent carrier, wherein the carrier is different from a 
However, Khan discloses the flip chip light emitting diode comprise an active material layer (referred to as “A” by examiner’s annotation shown in fig. 9 below. Although the applicant uses terms different to those of Khan to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.)  bonded to a transparent carrier (a silicon carbide layer 21, fig. 6, functioning as a transparent carrier; for example, paragraph [0052]) wherein the flip chip light emitting diode comprise an active material layer (A) bonded to a transparent carrier (21), wherein the carrier (21) is different from a substrate (12) used to grow the active material layer (A) and removed therefrom, wherein a surface of the active material layer exposed by removal of the substrate comprises a pair of electrodes (referred to as “22A” and “22B”  by examiner’s annotation shown in fig. 9 below) electrically isolated from one another and in direct contact with different regions (referred to as “17A” and “17B”  by examiner’s annotation shown in fig. 9 below) of the active material layer (A), the exposed surface (the top surface) of the active layer (A) being opposite the carrier (21). (for example, see figs. 6 – 9).

    PNG
    media_image2.png
    424
    682
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Hum’s device to have the flip chip light emitting diode comprise an active material layer bonded to a transparent carrier wherein the flip chip light emitting diode comprise an active material layer bonded to a transparent carrier, wherein the carrier is different from a substrate used to grow the active material layer and removed therefrom, wherein a surface of the active material layer exposed by removal of the substrate comprises a pair of electrodes electrically isolated from one another and in direct contact with different regions of the active material layer, the exposed surface of the active layer being opposite the carrier as taught by Khan in order to have the size of the LED can be reduced as much as possible, thus achieving a chip size package and enhancing the light emission efficiency, as is known to one of ordinary skill in the art.
claim 51, Hum discloses the second wavelength of 620 nm. (for example, column 5, lines 15 – 16 disclose LEDs that have dominant emission in the range of 595 nm to about 620 nm. Therefore, the second wavelength of 620 nm).
With regard to claim 52, Hum discloses the second flip chip light emitting diodes (22) comprises a phosphorus material. (for example, see column 3, lines 3 – 5).
With regard to claim 53, Khan discloses the carrier (21) is made of AIN (for example, see paragraph [0052]).
With regard to claim 54, Hum discloses a transparent material (for example, see column 4, lines 59 – 64; and claim 15) disposed over one or both of the first and second flip chip light emitting diodes (21, 22).

10.	Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Donofrio et al. (8,368,100) in view of Seo et al. (10,892,386).
With regard to claim 61, Donofrio et al. do not clearly disclose the first and second electrical terminals are configured to electrically connect with electrical contacts positioned along an opposed surface of a connection member.
However, Seo et al. disclose the first and second electrical terminals (referred to as “35a1” and “39b1” by examiner’s annotation shown in fig. 12 below) are configured to electrically connect with electrical contacts (39a, 39b) positioned along an opposed surface (referred to as “35b2” by examiner’s annotation shown in fig. 12 below) of a connection member (referred to as “35b1” by examiner’s annotation shown in fig. 12 below).

    PNG
    media_image4.png
    487
    629
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Donofrio et al.’s device to have the first and second electrical terminals are configured to electrically connect with electrical contacts positioned along an opposed surface of a connection member as taught by Seo et al. in order to secure the contact terminals are electrically connected to the connection member for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826